Citation Nr: 1341804	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for an acquired psychiatric disorder, to include polysubstance abuse, major depressive disorder, and a history of panic.

3. Entitlement to service connection for a right ear hearing loss disability.

4. Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and M.V.

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1976 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2012, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issues of service connection for migraine headaches, an acquired psychiatric disorder, and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in December 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5.103(a) and 38 C.F.R. § 3.159(b), the Board concludes that the VA satisfied its duty to notify the Veteran.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA treatment records are on file, and the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends he has hearing loss as a result of exposure to noises from aircraft while working on the flight line during active service.  He also alternately claims his hearing loss is the result of a motor vehicle accident that occurred in 1977, while he was on active duty.  His DD Form 214 shows his military occupational specialty (MOS) was administrative specialist and avionic mechanic.  Due to his position as an avionic mechanic, his exposure to loud noise during service is conceded.  See 38 U.S.C.A. § 1154(b).

A review of the Veteran's service treatment records (STRs) shows that at the time of his induction examination in June 1976, the Veteran was noted to have hearing  within normal limits based upon an audiometric evaluation.  Reported puretone thresholds, in decibels, were:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
20
15
30
25
35
LEFT
25
20
5
5
35

While the Veteran reported in his substantive appeal (VA Form 9) that he did not receive an audiometric examination at separation, his STRs indicate otherwise.  The reported puretone thresholds, in decibels, for a March 1982 audiometric evaluation for an administrative separation were:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
10
20
20
20
20
LEFT
15
15
15
20
20

Therefore, based upon the audiometric evaluations, the Veteran did not have hearing loss disability for VA purposes at any point during his service.  38 C.F.R. § 3.385.  Further review of the Veteran's STRs fails to show any complaints of symptoms of right ear hearing loss at any time during his active service or at the time of his separation.

A review of the Veteran's post-service treatment records shows that in November 2009, the Veteran had a routine hearing examination.  The examiner determined that the Veteran's right ear hearing acuity was within normal levels throughout the primary speech frequency range, with a gently sloping mild degree sensory hearing loss in the upper high frequencies of 4,000 to 8,000 Hertz, that was consistent with natural aging.  He had an excellent speech recognition score of 100 percent for quiet conversational level speech presented without visual cues.

In June 2010, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported noise from rotary and fixed wing aircraft engines while working as an aircraft communications specialist.  He also reported that, upon his separation from service, he worked in a factory and wore earplugs.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
15
20
20
25
35
LEFT
15
20
15
40
45

Maryland CNC speech recognition scores were 94 percent in each ear.  Based on the history provided by the Veteran and an examination of the Veteran, the examiner diagnosed hearing loss in the left ear only.

In sum, there is no medical evidence of record showing that the Veteran currently has right ear hearing loss by VA standards.  The June 2010 VA examination showed defective hearing in the right ear, but not to the level of hearing loss for VA standards.  See 38 C.F.R. § 3.385.  There is simply no competent evidence of record showing that the Veteran currently has a right ear hearing loss disability in accordance with VA standards, as outlined in 38 C.F.R. § 3.385.  Absent any current diagnosis of a right ear hearing loss disability in accordance with VA standards, an award of service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing in his right ear.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  It is within the Veteran's realm of personal knowledge whether he has experienced difficulty hearing.  Significantly, however, as a lay person, he is not professionally qualified to determine whether he has right ear hearing loss in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Accordingly, because the Veteran is not professionally qualified to determine whether he has right ear hearing loss in accordance with VA standards and there is no competent medical evidence of record showing that he suffers from a current right ear hearing loss disability in accordance with VA standards, service connection for this condition must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a right ear hearing loss disability is denied.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims, it is necessary to ensure the claims are fully developed and receive all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

At the outset, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5 (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

A review of the record shows that the Veteran has been diagnosed with major depressive disorder, polysubstance abuse, and a history of panic.  In light of the Court's decision and evidence of record showing that the Veteran filed a claim of entitlement to service connection for substance abuse with behavioral problems, but has also been diagnosed with and treated for major depressive disorder and a history of panic, the Board will construe the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include polysubstance abuse, major depressive disorder, and a history of panic.

The Veteran contends that his acquired psychiatric disorder is directly related to a motor vehicle accident that occurred while he was on active duty.  He suffered two head injuries during service - one in the motor vehicle accident in July 1977 and a second (concussion) in August 1981 when he was beaten up.  His service treatment records indicate that in July 1977 following the car accident, he complained of psychological problems.  In August 1977, he was seen for adjustment difficulties following the death of his girlfriend.  It was noted that he was driving the vehicle when his girlfriend was killed.  The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include whether it is related to the Veteran's active service.

With regards to the Veteran's claim for migraine headaches, the Board notes that the Veteran is already service connected for TBI, which includes headaches as part of the rating criteria.  Therefore, the Veteran should be afforded a VA examination to determine whether he suffers from migraine headaches that are separate from any headaches already attributed to his TBI.

With regards to the Veteran's claim for a left ear hearing loss disability, the Board notes that the Veteran was afforded a VA examination in June 2010.  However, the examiner did not adequately discuss what, if any, relationship there was between the Veteran's in-service motor vehicle accident and to his current left ear hearing loss disability.  Therefore, he should also be afforded a new VA audio examination to determine the nature and etiology of his left ear hearing loss disability.  

In addition, the most recent VA treatment records are from November 2010, therefore any recent relevant treatment records should also be obtained on remand.  

Finally, a request should be made for any service clinical records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records (to include, but not limited to, records from the Columbia, South Carolina VAMC), dated in 1984 and from November 2010 to the present.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include any clinical records and psychiatric treatment records.  

3.  Thereafter, provide the Veteran with a VA examination for evaluation of his claimed migraines.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

After reviewing the file and examining the Veteran, the examiner should identify all current headache disabilities, to include migraines.  In particular, does the Veteran have a migraine headache disorder?  

For any currently diagnosed headache disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, in particular his July 1977 in-service motor vehicle accident and/or his August 1981 head injury/concussion.  In providing this opinion, the examiner should consider the Veteran's in-service complaints of headaches, to include at the time of his separation examination.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for a VA audiological examination for his left ear hearing loss disability.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include hazardous noise exposure and/or the Veteran's two head injuries.

In providing this opinion, the examiner should acknowledge the Veteran's July 1977 motor vehicle accident, head injury in August 1981, exposure to acoustic trauma in service due to working on the flight line, and any statements regarding continuity of symptomatology since service.

A full rationale must be provided for all opinions expressed.

5.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorders found to be present, i.e., polysubstance abuse, major depressive disorder, panic disorder, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's head injuries in July 1977 and August 1981, and/or the death of his girlfriend in the car he was driving at the time of the July 1977 motor vehicle accident.  In providing this opinion, the examiner should consider the complaint of psychological problems in July 1977 and adjustment difficulties following the death of his girlfriend in August 1977.

If it is determined that the Veteran has a psychiatric disorder related to his active service, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current polysubstance abuse disorder was either (a) caused by, or (b) aggravated by, the Veteran's acquired psychiatric disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


